DETAILED ACTION

1.	Claims 1 - 21, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:






(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5.	Claims 1, 11, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmad Abiri et al. (U.S. Patent Publication 20160246816).

With respect to claims 1, 11, and 21, Abiri teaches:
generating a first content search feature linked to a media organization architecture (see paragraph [0045], where results of monitoring the user’s system are received to conduct a first search, see paragraphs [0097] and [0098], where a first content search feature is created using a crawler and a keyword suggestion provider, also see paragraph [0057], where the search is linked to media repositories (examiner interprets media organization architecture as being equivalent to repositories that store various types of media, for example, cloud storage, local file storage, and network shared storage)); 
receiving a first search scope selection via the first content search feature (see paragraphs [0035] and [0045], where a first search scope selection may be received for a first search using the keyboard or mouse interface by the receiving/monitoring module); 
associating a root level limitation to the media organization architecture in response to the first search scope selection (see paragraphs [0017] and [0041], where a root level limitation is associated to a first search (examiner interprets this to mean that a root directory is recommended to the user for search purposes based on its content)); 

associating a query limitation to the second content search feature, wherein the query limitation is limited in scope based on the first search scope selection (see paragraphs [0011] and [0064], where a query limitation is associated to a second search content feature, which is triggered by a change in user context or when a time threshold has been exceeded, where the context is related to the first search scope selection); 
receiving a second search scope selection via the second content search feature (see paragraphs [0045] and [0046], where a second search scope selection may be received for a first search using the keyboard or mouse interface by the receiving/monitoring module); and 
displaying results of the second search scope selection (see paragraph [0047], where results are displayed).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad Abiri et al. (U.S. Patent Publication 20160246816) in view of William Peterman (U.S. Patent 6,480,838).

7.	With respect to claims 2 and 12, Abiri does not explicitly disclose influencing input received via the first content search feature with a first context indicator, wherein the first context indicator is customizable with alphanumeric characters as claimed.
However, Peterman teaches:
influencing input received via the first content search feature with a first context indicator, wherein the first context indicator is customizable with alphanumeric characters (see claim 5, where alphanumeric characters are used for a search request).
It would be obvious to one of ordinary skill in the art to modify the teachings of Abiri with the teachings of Peterman in order to facilitate a search using various alphanumeric requests (Peterman, column 2, lines 40 - 51).

With respect to claims 3 and 13, Abiri does not explicitly disclose influencing input received via the second content search feature with a second context indicator, 
However, Peterman teaches:
influencing input received via the second content search feature with a second context indicator, wherein the second context indicator is customizable with alphanumeric characters (see claim 5, where alphanumeric characters are used for a search request).
It would be obvious to one of ordinary skill in the art to modify the teachings of Abiri with the teachings of Peterman in order to facilitate a search using various alphanumeric requests (Peterman, column 2, lines 40 - 51).

With respect to claims 4 and 14, Abiri does not explicitly disclose wherein the query limitation restricts access to a higher order file in the media organization architecture than the root level limitation in response to the first scope selection as claimed.
However, Peterman teaches:
wherein the query limitation restricts access to a higher order file in the media organization architecture than the root level limitation in response to the first scope selection (see claim 5, where the search can be restricted to different leaf nodes in the hierarchical tree).
It would be obvious to one of ordinary skill in the art to modify the teachings of Abiri with the teachings of Peterman in order to facilitate a search using various alphanumeric requests (Peterman, column 2, lines 40 - 51).

However, Peterman teaches:
customizing the display of the results of the second search scope selection (see column 4, lines 23 – 43, where results may be customized).
It would be obvious to one of ordinary skill in the art to modify the teachings of Abiri with the teachings of Peterman in order to facilitate a search using various alphanumeric requests (Peterman, column 2, lines 40 - 51).

With respect to claims 6 and 16, Abiri does not explicitly disclose a query limitation tool for designating a requirement for input of the query limitation as claimed.
However, Peterman teaches:
a query limitation tool for designating a requirement for input of the query limitation (see column 3, lines 43 – 57, where a query limitation tool is used for inputting search requests).
It would be obvious to one of ordinary skill in the art to modify the teachings of Abiri with the teachings of Peterman in order to facilitate a search using various alphanumeric requests (Peterman, column 2, lines 40 - 51).

With respect to claims 7 and 17, Abiri does not explicitly disclose wherein the requirement for the input of the query limitation is a numeric value as claimed.
However, Peterman teaches:

With respect to claims 8 and 18, Abiri does not explicitly disclose wherein the requirement for the input of the query limitation defines a length of the query limitation as claimed.
However, Peterman teaches:
wherein the requirement for the input of the query limitation defines a length of the query limitation (see column 1, lines 58 – 67, where the size of the input query may be restricted to limit search results).

With respect to claims 9 and 19, Abiri does not explicitly disclose automatically correcting the second search scope when the query limitation is not satisfied as claimed.
However, Peterman teaches:
automatically correcting the second search scope when the query limitation is not satisfied (see column 5, lines 56 – column 6, line 12, where the correct character combination is identified).
It would be obvious to one of ordinary skill in the art to modify the teachings of Abiri with the teachings of Peterman in order to facilitate a search using various alphanumeric requests (Peterman, column 2, lines 40 - 51).


However, Peterman teaches:
matching the second search scope selection with at least one of a file name, metadata information, or a tag of a media (see column 2, lines 21 – 26, where fuzzy searching may be used to match selections).
It would be obvious to one of ordinary skill in the art to modify the teachings of Abiri with the teachings of Peterman in order to facilitate a search using various alphanumeric requests (Peterman, column 2, lines 40 - 51).

Conclusion/Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        July 27, 2021